PD-0445-1
                                                                        COURT OF CRIMINAL APPEAL
         FILED IN                                                                       AUSTIN, TEXA
COURT OF CRIMINALAPPEALS
                                                                      Transmitted 8/13/2015 11:49:39 Al

      August 13, 2015                                                   Accepted 8/13/2015 12:40:46 PI
                                                                                         ABEL ACOST,
   ABELACOSTA, CLERK           No. PD-0445-15                                                  CLER




                        IN THE COURT OF CRIMINAL APPEALS
                                    OF TEXAS


                              THE STATE OF TEXAS,
                                              Appellant,
                                         v.                                              \*
                             DAVID FREDERICK CARY,
                                                                                       K
                                             Appellee.


       On Appeal from the Court of Appeals, Fifth District of Texas at Dallas
                      Court of Appeals No. 05-13-01010-CR


      STATE'S UNOPPOSED MOTION FOR AN EXTENSION OF TIME OF
               THREE DAYS TO FILE THE STATE'S BRIEF


      KEN PAXTON                                        *JOSEPH P. CORCORAN
      Attorney General of Texas                        Assistant Attorney General
                                                             Supervising Attorney
      CHARLES E. ROY                                      for Non-Capital Appeals
      First Assistant Attorney General                  Criminal Appeals Division
                                                           State Bar No. 00793549
      EDWARD L. MARSHALL                      Joseph. Corcoran@TexasAttorneyGeneral. gov
      Chief, Criminal Appeals Division
                                                 P. O. Box 12548, Capitol Station
      ADRIENNE McFARLAND                                       Austin, Texas 78711
      Deputy Attorney General                           Telephone: (512) 936-1400
      for Criminal Justice                               Facsimile: (512) 936-1280

                                                          *Lead Appellate Counsel


                            ATTORNEYS FOR THE STATE
TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL
APPEALS:

     COMES NOW, the State of Texas and files this, the State's

Unopposed Motion for an Extension of Time of Three Days to File the

State's Brief, and respectfully shows the following:



     The State previously made an unopposed request for an extension

of fourteen days to file its opening brief in this appeal, which the Court

granted. Hence, the State's opening brief is presently due to be filed on or

before Friday, August 14, 2015.

                                    II.


     The State humbly seeks a three-day extension to file its opening

brief, extending the new deadline to Monday, August 17, 2015. This is

the Staters second, and final extension request. The State will not seek a

further extension of time to Gle its briefif this three (3) day request is

granted.

                                    III.


     As justification for this request, the undersigned attorney assures

the Court that he has been diligently working on the State's brief since

August 6, 2015 (including Sunday, August 9), while also continuing to
                                     2
perform as the non-capital appellate supervisor for the Criminal Appeals

Division of the Texas Attorney General. Unfortunately, given both the

complexity of the record, and the importance of this appeal to the State

(i.e., the court of appeals entered a judgment of acquittal on a legal

sufficiency claim), the undersigned has been unable to complete the

State's brief within the present timeframe. Finally, the Assistant

Attorney General who will perform the mandatory internal pre-filing

review of this brief will be unable to do so until the weekend of August 15

and 16, 2015.

                                    IV.


     This   request is not designed to        harass Appellee,     nor to

unnecessarily delay these proceedings, but to ensure that the complex

issues in this important appeal are properly addressed. The undersigned

conferred with Appellee's counsel of record on August 13, 2015, who is

unopposed to this motion.
     WHEREFORE, PREMISES CONSIDERED, the State of Texas

respectfully requests a three (3) day extension of time to file its brief up

to and including Monday, August 17, 2015.

                                   Respectfully submitted,


                                   KEN PAXTON
                                   Attorney General of Texas

                                   CHARLES E. ROY
                                   First Assistant Attorney General

                                   ADRIENNE McFARLAND
                                   Deputy Attorney General
                                   for Criminal Justice


                                   EDWARD L. MARSHALL
                                   Chief, Criminal Appeals Division


                                   /s/ Joseph P. Corcoran
*Lead Counsel                      JOSEPH P. CORCORAN*
                                   Assistant Attorney General
                                   Supervising Attorney
                                    for Non-Capital Appeals
                                   Criminal Appeals Division
                                   State Bar No. 00793549
                                   Joseph.Corcoran@TexasAttorneyGeneral.gov

                                   P.O. Box 12548, Capitol Station
                                   Austin, Texas 78711-2548
                                   Telephone: (512) 936-1400
                                   Facsimile: (512) 936-1280

                                   ATTORNEYS FOR THE STATE
                 CERTIFICATE OF CONFERENCE
                                                                   i




     I hereby certify that I conferred with Mr. John Helms prior to the

filing of this motion, and he indicated that he did not oppose the

extension.



                                /s/ Joseph P. Corcoran
                                JOSEPH P. CORCORAN
                                Assistant Attorney General
                      CERTIFICATE OF SERVICE

     Pursuant to Rule 9.5(b)(1) of the Texas Rules of Appellate

Procedure, I do hereby certify that if the email address of attorneys

designated below is on file with the electronic filing manager, a true and

correct copy of the foregoing notice was served electronically by that

electronic filing manager, on the following attorneys via electronic mail:

     John Michael Helms Jr.
     Attorney for Appellant

Moreover, I do hereby certify that if the email addresses for the

designated attorneys are not on file with the electronic filing manager, a

true and correct copy of the foregoing pleading was served by email,

addressed to:


     John Michael Helms Jr.
     iohn@iohnhelmslaw.com

                                  /s/ Joseph P. Corcoran
                                  JOSEPH P. CORCORAN
                                  Assistant Attorney General